               Case 17-11500-BLS         Doc 61     Filed 11/14/19     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re: PAMELA J. DORSEY-MATTHEWS,                      Chapter 13
                                                       Case No. 17-11500-BLS
                  Debtor.
U.S. BANK TRUST NATIONAL
ASSOCIATION AS TRUSTEE OF THE TIKI
SERIES III TRUST,                                      Docket Ref. No. 51, 60

                       Movant,

               and

PAMELA J. DORSEY-MATTHEWS,

                       Debtor.


    NOTICE OF DEFAULT GRANTING RELIEF FROM THE AUTOMATIC STAY

       According to the records of U.S. Bank Trust National Association as Trustee of the Tiki

Series III Trust ("Creditor"), the Debtor, Pamela J. Dorsey-Matthews (the “Debtor”), has failed

to comply with the terms of the Stipulation (the “Stipulation”) filed with this Court on July 5,

2019 (Docket No. 50) and approved by Order entered on July 9, 2019 (Docket No. 51).

       On October 2, 2019, a Notice of Non-Compliance was served upon the Debtor and

counsel as required in the Stipulation and Order regarding post-petition arrears. The arrears of

$3,145.20 were to be cured within ten (10) days of the Notice.

       As of November 7, 2019, the Debtor is in default for a total amount of $4,739.42 which

includes five (5) regular mortgage payments in the amount of $786.30 each for the months of

June, 2019 through October, 2019 and, one (1) payment in the amount of $807.92 for the month

of November, 2019.

       Pursuant to the terms of the Order Approving the Stipulation, relief from the automatic

stay is hereby granted without further notice or hearing and U.S. Bank Trust National
               Case 17-11500-BLS         Doc 61      Filed 11/14/19     Page 2 of 2



Association as Trustee of the Tiki Series III Trust is free to pursue its remedies, including

foreclosure and possession of the Property known as 312 Cedar Avenue, Wilmington, Delaware

19804. Rule 4001(a)(3) is not applicable

                                           McCABE, WEISBERG & CONWAY, LLC


                                                  /S/ Michael K. Pak
                                           Janet Z. Charlton, Esquire (No. 2797)
                                           Michael K. Pak, Esquire (No. 5822)
                                           Kristi J. Doughty, Esquire (No. 3826)
                                           1407 Foulk Road, Suite 204
                                           Foulkstone Plaza
                                           Wilmington, DE 19803
                                           (302) 409-3520 [tel]
                                           (855) 425-1980 [fax]
                                           Attorney for Creditor
DATED: November 14, 2019




                                                 2
